DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of coolant supply channels as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 10, 12 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the recitation of “wherein at least two nozzle channels” in line 2, is indefinite as to whether the at least two nozzle channels are provided in addition to the already set forth “at least one nozzle channel” in claim 1indefinietBetter language would be “wherein the least one nozzle channel includes two nozzle channels that branch off…”
Regarding claim 4, the recitation of “a plurality of nozzle channels and a plurality of cutting edges” in lines 1-2 is indefinite as to whether the plurality of nozzle channels and a plurality of cutting edges are provided in addition to the already claimed at least one nozzle channel and at least one cutting edge from claim 1. 
Regarding claim 10, the recitation of “a plurality of coolant supply channels” in line 1 is indefinite as to a plurality of coolant channels are provided in addition to the already claimed coolant supply channel from claim 1. 
Regarding claim 11, the recitation of “the coolant supply channels” in line 2-3. There is insufficient antecedent basis for this limitation in the claims. 
	Claim 12 is rejected due to its dependency on rejected claim 2.
	Claim 15 is rejected due to its dependency on rejected claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brunner (US20180133809).
Regarding claim 1, Brunner teaches a cutting tool comprising: a tool body (12) on which at least one cutting edge (20) is provided (See Fig. 1), wherein a coolant supply channel (22) (See Fig. 2), from which at least one nozzle channel branches off fluidically (30,38), extends inside the tool body (See Fig. 2), wherein the nozzle channel is configured to conduct coolant onto the cutting edge (See Fig. 2 and paragraph 0054), and wherein a flow cross-section (24) of the coolant supply channel is reduced in one flow direction (See paragraph 0054 and Fig. 2 depicting the reduction of the cross section).
Regarding claim 2, Brunner teaches the cutting tool according to Claim 1, wherein at least two nozzle channels (30, 38) branch off fluidically from the coolant supply channel (22) (See Fig. 2 depicting at least two nozzle channels branching off fluidically from the coolant supply channel 22).
Regarding claim 4, Brunner teaches the cutting tool according to Claim 1, wherein a plurality of nozzle channels (30, 38) and a plurality of cutting edges (20) are provided and each nozzle channel (30,38) is associated with a single cutting edge (20) in order to conduct coolant onto the associated cutting edge (20) (See Fig. 1-2, and paragraph 0054 describing the number of nozzle channels corresponding to the number of cutting edges) .
Regarding claim 5, Brunner teaches the cutting tool according to Claim 1, wherein the flow cross-section (24) of the coolant supply channel (22) decreases substantially continuously over the entire extent of the coolant supply channel (22) in the tool body (12) (See Fig. 2 depicting the cross section 24 decreasing over the extent of the tool body).	Regarding claim 11, Brunner teaches the cutting tool according to Claim 1, wherein a coolant supply chamber (36) is provided on a machine-side end of the tool body (12), from which the coolant supply channels extend fluidically.
Regarding claim 12, Brunner teaches the cutting tool according to Claim 2, wherein the at least two nozzle channels (30,38) are spaced apart from one another along a tool body central axis (See Fig. 2 depicting the two nozzle channels spaced apart).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Wang (US20150328696) and Brunner (US20180133809).
Regarding claim 1, Pearce teaches a cutting tool comprising: a tool body on which at least one cutting edge (128) is provided (See Fig. 1), wherein a coolant supply channel (120). However, Pearce fails to specifically teach from which at least one nozzle channel branches off fluidically, extends inside the tool body, wherein the nozzle channel is configured to conduct coolant onto the cutting edge, and wherein a flow cross-section of the coolant supply channel is reduced in one flow direction.
Wang teaches from which at least one nozzle channel branches (17) off fluidically (See Fig. 1), extends inside the tool body (1) perpendicularly from the coolant supply channel (15) (See Fig. 3 and paragraph 0025), wherein the nozzle channel (17) is configured to conduct coolant onto the cutting edge (See Fig. 1 and paragraph 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coolant channels of Pearce to provide nozzle channels along the coolant channel, as taught by Wang. Doing so would provide cooling means to the work interface between the tool and workpiece. 
Brunner teaches wherein a flow cross-section (24) of the coolant supply channel (22) is reduced in one flow direction and decreases continuously over the entire extent of the coolant supply channel in the tool body (See Fig. 2 and paragraph 0054 describing the reduced cross section in one flow direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce’s coolant channels to provide a flow cross section reduced in one flow direction over the extend of the tool body, as taught by Brunner. Doing so would increase the pressure distribution of coolant continuously through the tool body (See paragraph 0032)
Regarding claim 2, Pearce as modified teaches the cutting tool according to Claim 1, Wang teaches wherein at least two nozzle channels (17) branch off fluidically from the coolant supply channel (15) (See Fig. 1 and the 103 rejection of claim 1).
Regarding claim 5, Pearce as modified teaches the cutting tool according to Claim 1, Brunner teaches wherein the flow cross-section (24) of the coolant supply channel (22) decreases substantially continuously over the entire extent of the coolant supply channel (22) in the tool body (See Fig. 2 and paragraph 0054, and 103 rejection of claim 1).
Regarding claim 6, Pearce as modified teaches the cutting tool according to Claim 1, wherein the coolant supply channel (120) extends helically (See Fig.1 depicting the coolant supply channels 120 extending helically).
Regarding claim 7, Pearce as modified teaches the cutting tool according to Claim 1, wherein at least two chip guide grooves are provided in the tool body, and the coolant supply channel is arranged circumferentially between the chip guide grooves (See modified Fig. 3 depicting the coolant supply channel and chip guide grooves arranged circumferentially).

    PNG
    media_image1.png
    783
    794
    media_image1.png
    Greyscale

Modified Fig. 3 of Pearce (US20150367429)
Regarding claim 8, Pearce as modified teaches the cutting tool according to Claim 1, Wang teaches wherein the at least one nozzle channel (17) branches off substantially perpendicularly from the coolant supply channel (15) (See Fig. 1, paragraph 0028 describing the nozzle channels branching off perpendicularly, and 103 rejection of claim 1).
Regarding claim 10, Pearce as modified teaches the cutting tool according to Claim 1, wherein a plurality of coolant supply channels (120) are provided (See Fig. 1 depicting a plurality of coolant supply channel), and wherein at least one nozzle channel branches off fluidically from each of the coolant supply channels (Pearce as modified would teach at least one nozzle channel branching off fluidically from the coolant supply channels as explained in 103 rejection of claim 1).
Regarding claim 12, Pearce as modified teaches the cutting tool according to Claim 2, wherein the at least two nozzle channels are spaced apart from one another along a tool body central axis (Pearce as modified would teach the nozzle spaced apart from one another along a tool body as explained in 103 rejection of claim 1 in view of Wang).
Regarding claim 13, Pearce as modified teaches the cutting tool according to Claim 6, wherein the coolant supply channel (120) extends helically around a tool body central axis (See Fig. 1 depicting the coolant supply channel 120 extending helically).
Regarding claim 15, Pearce as modified teaches the cutting tool according to Claim 10, wherein all coolant supply channels extend substantially parallel (See Fig. 1 depicting the coolant supply channels 120 extending parallel).
Regarding claim 16, Pearce as modified teaches the cutting tool according to Claim 1, wherein the cutting tool is a milling tool (110) (See paragraph 0015 describing the cutting tool as a milling tool).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Wang (US20150328696) and Brunner (US20180133809) as applied to claim 1 above, and further in view of Kachler (US20180065196).
Regarding claim 3, Pearce as modified teaches the cutting tool according of Claim 1, However, Pearce as modified fails to specifically teach wherein the at least one cutting edge is provided on a cutting insert which is attached to the tool body. 
Kachler teaches wherein the at least one cutting edge (38) is provided on a cutting insert (22) which is attached to the tool body (24) (See Fig. 1 and paragraph 0067). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearce’s cutting edge to be provided on a cutting insert, as taught by Kachler. Doing so would allow for each insert with a cutting edge to be replaced when necessary.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US20150367429) in view of Wang (US20150328696) and Brunner (US20180133809) as applied to claim 1 above, and further in view of Hoffer (US20150273589).
Regarding claim 9 and 14, Pearce as modified teaches the cutting tool according to Claim 1. However, Pearce as modified fails to specifically teach wherein an opening-side end cross- section of the nozzle channel is substantially slot-shaped and wherein a slot longitudinal axis extends substantially parallel to the associated cutting edge.
Hoffer teaches wherein an opening-side end cross- section of the nozzle channel (34) is substantially slot-shaped and wherein a slot longitudinal axis extends substantially parallel to the associated cutting edge (16a) (See Fig. 1 depicting the opening side of the nozzle channel 34 having a slot shape and arranged longitudinally parallel to the associated cutting edge 16a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening side of the nozzle channel of Pearce as modified to provide a slot shaped opening side arranged longitudinally parallel to the associated cutting edge, as taught by Hoffer. Doing so would disperse the coolant over a wider surface area along the cutting edge (See paragraph 0014)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                       
/STEPHEN SUN CHA/Examiner, Art Unit 3722